Citation Nr: 1401915	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO in Phoenix, Arizona that in pertinent part, denied an increase in a 10 percent rating for service-connected sinusitis, and denied entitlement to a TDIU. 

A personal hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) of the Board in November 2010, and a transcript of this hearing is of record.

In February 2011, the Board remanded the appeal to the Appeals Management Center (AMC) for additional procedural and evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives as to the sinusitis claim, and the Board may proceed with review.   Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2012 rating decision, the AMC granted service connection and a noncompensable rating for sleep apnea.  Since the Veteran did not appeal the rating or effective date assigned for this disability, this claim is not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran underwent septoplasty for a deviated nasal septum during service, and again in April 2006.

2.  The Veteran's service-connected sinusitis is manifested by subjective complaints including frequent nasal discharge and headaches; chronic congestion, sinus pressure and tenderness; and post-nasal drip; objective findings of nasal obstruction and sinus tenderness; and radiographic evidence consistent with chronic sinusitis.  Throughout the rating period on appeal, his sinusitis is manifested by no more than three to six non-incapacitating episodes, and there have been no incapacitating episodes of sinusitis requiring bed rest and treatment by a physician.  The weight of the competent and credible evidence does not show osteomyelitis following surgery or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

 
  See Dingess/Hartman, supra.  In addition, a June 2008 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The claim was most recently readjudicated in a May 2012 supplemental statement of the case. 

As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 ; see also Bernard v. Brown, 4 Vet. App. 384   (1993). To this end, the RO and AMC have obtained her service treatment records (STRs), private medical records, and VA outpatient treatment records, and arranged for VA compensation examinations in November 2006, June 2010, and March 2011.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for this condition was conducted in March 2011.  The mere passage of time since then does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board finds that the most recent VA examinations are adequate as they collectively provide the information needed to properly rate the service-connected sinusitis.  38 C.F.R. §§ 3.327(a), 4.2.

The Board finds that the March 2011 examination report was sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings. The examination was conducted by a competent medical professional.  In addition, it is not shown that the examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the Veteran's symptoms.  Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected disabilities to provide probative medical evidence for rating purposes.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board further finds that the RO has substantially complied with its February 2011 remand orders as to the sinusitis claim.  In this regard, the Board directed that additional treatment records be obtained and that a VA examination be conducted. Additional VA treatment records have been associated with the claims file, and additional VA examinations have been conducted.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that this was done at the November 2010 Board hearing.  Moreover, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the February 2011 Board hearing. 

Analysis

The Veteran contends that his sinusitis is more disabling than currently evaluated.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

That being said, given unintended delays during the appellate process, VA's determination of the current severity of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased-rating claim has been pending.  And in those instances, it is necessary to "stage" the rating to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's sinusitis is currently rated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6513 as chronic maxillary sinusitis.  Sinusitis is rated according to the General Rating Formula for Sinusitis.

Under the General Rating Formula, the following ratings apply:  a noncompensable rating is warranted for sinusitis detected by X-ray only; a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.

A note accompanying Diagnostic Code 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.

The Veteran's STRs show that he was treated for sinusitis, and that he had a nasal obstruction since childhood.  In June 1964 he was diagnosed with deflection of the nasal septum, and underwent submucous resection of the nasal septum.  

On VA examination in June 2005, the Veteran reported that he worked part-time at an RV park, previously worked as a truck driver for fifteen years, and also worked as a prison guard.  He was previously a smoker, but quit 20 years ago.  He had a 40 pack-year history prior to quitting.  The Veteran complained of daily interference with breathing through his nose, and dyspnea when lifting, carrying heavy objects or going up steps.  He reported daily nasal tenderness, daily maxillary sinus tenderness and daily headaches.  He had no periods of incapacitation.  

On examination of the nose, there was 80 percent occlusion of the left nares, less than 50 percent occlusion of the right nares, and there was yellow discharge and blood present in both nares.  There was tenderness to palpation of the bilateral maxillary sinus.  A June 2005 X-ray study of the sinuses supported his history of chronic sinusitis.  The examiner noted that the Veteran underwent a septoplasty in 1964.  The diagnostic impression was chronic sinusitis pre- and post-septoplasty with mild functional impairment.

VA medical records reflect treatment for multiple medical conditions, including sinusitis.  In April 2006, the Veteran complained of difficulty breathing and recurrent nasal obstruction.  The examiner noted that he had a prior septoplasty in the 1960s, and had depression of the nasal dorsum, a markedly crooked septum, and chronic sinusitis.  The diagnostic assessment was a recurrent nasal obstruction, and a revision of septoplasty was planned.  An April 2006 operative report shows that the Veteran was diagnosed with airway obstruction, and underwent septoplasty of the nasal septum.  The operative findings included a deviated septum.

In an April 2006 statement, the Veteran said he quit his job at the department of corrections because he had trouble breathing, and became short of breath when walking.  He could no longer breathe while wearing a mask and had trouble walking and breathing.

In a June 2006 statement, the Veteran said he had sinus and breathing problems day and night, and also spit up a lot of mucus.  He said he underwent surgery for this, but it did not help his sinuses.  He still had trouble breathing.  He said he went to work for the sheriff's department in the previous year, but had to quit because of his breathing, and because he was short of breath after walking any distance.  He said he was unable to work.

An October 2006 VA primary care note reflects that the Veteran reported that his sinuses were just as bad since his surgery.  He also complained of shortness of breath with activity.  The diagnostic assessment was questionable obstructive sleep apnea/chronic obstructive pulmonary disease (COPD).  A December 2006 treatment note reflects that a chest X-ray study was consistent with COPD.  The Veteran reported that his sinuses were still a major problem.  

On VA sinus examination in November 2006, the Veteran reported that he did not benefit much from his in-service surgery for a deviated nasal septum.  He had frequent and consistent trouble over the years, and in April 2006 underwent a septoplasty.  He said he had not benefited much from it.  He reported interference with breathing through his nose and said it seemed to be very obstructed.  He had yellow-green discharge when he blew his nose.  He was dyspneic with exertion or after bending forward to tie his shoes.  He had no speech impairment except when he was short of breath.  The soft palate was unaffected.  The problem was mostly with his maxillary sinuses and only occasionally with the frontal sinuses.  He said allergies were not a problem.  He had no periods of incapacitation where he was required to be in bed and under treatment by a physician.

On examination of the sinuses, the maxillary sinuses were slightly tender to tap but the frontals were not, nor were the ethmoids.  On examination of the nose, the passages were widely patent and no polypi were seen.  The Veteran reported that he worked as a correctional officer from 1998 to July 2004, and worked as a custodian at the Pima County Sheriff's Jail.  He reportedly could not pass the physical test to resume work which required that he wear a mask or respirator, which he could not do because of his dyspnea with exertion.  He was dyspneic even when walking on the level and on stairs.  He slept fitfully due to his breathing problems, and might have sleep apnea.  He was not trained for any sedentary office work.  An X-ray study of the sinuses showed opacification of both maxillary sinuses.  The diagnostic impression was maxillary sinusitis.

Subsequent VA medical records reflect treatment for a variety of conditions, and his active problems included sinusitis and COPD.  A January 2007 pulmonary consultation reflects that the Veteran complained of dyspnea on exertion.  The diagnostic assessment was high likelihood for obstructive sleep apnea (OSA), dyspnea:  cardiac versus obesity/deconditioning, and allergic rhinitis.  A January 2007 VA treatment note diagnosed shortness of breath, which the examiner suspected was multifactorial, and sinusitis.  A February 2007 ear, nose and throat (ENT) consultation reflects that the Veteran reported that he could not breathe through his nose, and had also been short of breath lately.  The examiner indicated that an ENT examination showed "rather patent nasal chambers."  The examiner opined that much of the Veteran's problem may be pulmonary or weight-related.  In November 2007, his dyspnea was related to deconditioning and obesity.  It was noted that pulmonary function tests did not show evidence of COPD.  A December 2008 treatment note reflects that the Veteran's chronic sinusitis was managed with Benadryl.  A subsequent December 2008 note reflects that Benadryl was replaced with Claritin.

On VA examination in June 2010, the Veteran reported that he had not been treated with antibiotics since 2006.  He took the following medications daily:  Cromolyn (an inhaler), Diphenhydramine, Mometasone (a nasal spray), and Pseudoephedrine.  He complained of difficulty breathing through the nose.  His rhinitis symptoms included frequent nasal congestion and rhinorrhea.  His sinusitis symptoms included occasional sinus pain, with no headaches, no fever, and no purulent discharge.   There were no incapacitating episodes that required bed rest and treatment by a physician and at least four to six weeks of antibiotics.  There were no effects on the usual daily activities, and no effects on his usual occupation prior to his retirement.  

On examination of the nose, there was no purulent discharge or crusting and no fever.  There was mild tenderness of the bilateral maxillary sinuses.  There was no evidence of active disease.  There was 20 percent obstruction of the right nares, and 30 percent obstruction on the left.  There were no nasal polyps, and no nasal septal deviation.  There were swollen nasal passages bilaterally.  There was no tissue loss, scarring, or other deformity of the nose.  The examiner noted that a 2007 computed tomography scan of the sinuses showed thickening in the sinuses.  The diagnosis was chronic sinusitis.

At his November 2010 Board hearing, the Veteran testified that his sinusitis bothered him daily, and that he took Benadryl, Sudafed, and two nose sprays daily.  He stated that he took antibiotics every so often.  He complained of headaches and itchy eyes.  He also complained of breathing difficulties and nasal congestion and drainage.

At a March 2011 VA compensation examination, the Veteran reported that his medications included Nasonex spray daily, Sudafed as needed, and Benadryl daily.  He reported that he was retired.  He said that his 2006 nasal surgery did not alleviate his sinus congestion or symptoms at all.  He reportedly took antibiotics twice in the past 12 months for approximately two weeks each course to treat sinusitis.

The Veteran complained of constant difficulty breathing through his nose.  His rhinitis symptoms included nasal congestion and rhinorrhea.  His sinusitis symptoms included purulent discharge, intermittent sinus pain, intermittent headaches, and no incapacitating episodes that required bed rest and treatment by a physician and at least four to six weeks of antibiotics, and no non-incapacitating episodes.  He reported sinus headaches when his sinus congestion was severe, and he had pain and pressure behind his eyes and ears.  These headaches occurred twice weekly and lasted several hours.  Oral decongestants and nasal sprays improved his symptoms.  There was no functional impairment and no effects on daily activities or occupational effects.  Ordinary activity was possible during these sinus headaches, and none were prostrating.

On examination of the nose, there was no purulent discharge, crusting, fever or sinus tenderness.  There was no evidence of active disease.  There was 90 percent nasal obstruction on the right, and 80 percent obstruction on the left.  There were no nasal polyps, and no nasal septal deviation.  There were swollen nasal passages bilaterally.  There was no tissue loss, scarring, or other deformity of the nose.  The diagnostic impression was OSA diagnosed in 2007, chronic sinusitis, and episodic sinus headaches.  The examiner indicated that the Veteran's sinus symptoms did not improve after the 2006 nasal surgery, and that he had persistent nasal obstruction that accompanied his sinusitis.  

In a November 2013 written brief, the Veteran's representative contended that a higher 50 percent rating was warranted for the Veteran's sinusitis, on the basis that he had purulent drainage and crusting on a regular basis.

On review of the relevant evidence, the Board finds that an evaluation higher than 10 percent for the Veteran's service-connected sinusitis is not warranted.  Review of the record reveals that the Veteran has made ongoing subjective complaints regarding his sinusitis symptomatology, including frequent nasal discharge, headaches, chronic congestion, sinus pressure and tenderness, and post-nasal drip. He has also contended that his shortness of breath is related to sinusitis.  However, the Board finds that the weight of the competent and credible evidence shows the Veteran's dyspnea, or shortness of breath (see Stedman's Medical Dictionary, 27th ed., 2000, at 556), has been related to non-service-connected conditions such as COPD, a pulmonary etiology, deconditioning, and obesity, and thus may not be considered when evaluating the service-connected sinusitis.  See 38 C.F.R. § 4.14.

Radiological and CT evaluations have reflected findings consistent with chronic sinusitis.  The VA examiners specifically noted that the Veteran's sinusitis has not caused any incapacitating episodes.  Despite the Veteran's assertion that he has been treated for sinusitis with antibiotics occasionally, VA treatment records do not reflect such treatment.  The evidence shows that the Veteran primarily uses decongestants, antihistamines, and nasal steroids to treat his sinusitis.  Objectively, purulent discharge was seen on VA examination in 2005, but was not seen on subsequent VA examinations.  Nasal obstruction was seen on VA examinations in June 2010 and March 2011.  The medical evidence does not suggest that the Veteran experiences frequent incapacitating episodes of sinusitis, or that he has suffered any incapacitating episode of sinusitis that required prolonged antibiotic treatment as contemplated by the rating criteria.  Although the Veteran describes having frequent headaches, these headaches are contemplated in the current 10 percent rating assigned under Diagnostic Code 6513.

Thus, as there is no evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes of sinusitis a year characterized by headaches, pain, and purulent discharge or crusting, a higher evaluation of 30 percent is not warranted under Diagnostic Code 6513.  38 C.F.R. § 4.97 (2013).  An even higher 50 percent rating is also not warranted, as the weight of the competent and credible evidence does not show that the Veteran has chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Despite the assertions by the Veteran's representative, the medical evidence, including VA treatment records and VA examination reports, does not show near constant sinusitis characterized by purulent discharge or crusting.

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for a disability rating higher than 10 percent for the Veteran's service-connected sinusitis must be denied.  This is so for the entirety of the appeal period.  38 C.F.R. §§ 4.3 , 4.7, 4.97, Diagnostic Code 6513.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected sinusitis.  The symptoms of this disability are congestion, nasal discharge, headaches, and sinus pain and tenderness.  These symptoms are specifically contemplated by the criteria set forth in Diagnostic Code 6513.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating higher than 10 percent for sinusitis is denied.



REMAND

Regrettably, with respect to the claim for a TDIU, additional development is necessary prior to appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand.  In February 2011, the Board remanded the issue of entitlement to a TDIU to the AMC for additional development in compliance with the Court's order, primarily to obtain VA medical records and for a VA examination with a medical opinion as to the effect of his service-connected disabilities on his ability to obtain and retain employment.  The examiner was asked to provide a complete rationale for this opinion.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was not adequate compliance with the remand directives, so another remand is required. 

Specifically, the Board finds that the March 2011 VA examination report was inadequate as to this claim, as the examiner provided no supporting rationale for her opinion as to the Veteran's employability.  The examiner merely opined that OSA and sinusitis would not limit the Veteran's ability to secure and maintain substantially gainful employment.  The Court has indicated that that it is not mere review of the claims file that is determinative of the probative value of an opinion, rather, more so the discussion of the underlying medical rationale of the opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Another VA examination and medical opinion is therefore required as to this claim.

Any additional pertinent VA or private medical records must be obtained.  38 U.S.C.A. § 5103A(c)  (West 2002); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for sinusitis or sleep apnea since December 2010.  With his authorization, obtain all identified records that are not already in the claims file. 

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for another VA medical examination to determine the effect of his service-connected disabilities on his employability.  The claims file, including a complete copy of this remand, must be made available to and thoroughly reviewed by the examiner for the pertinent medical and other history. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, which at present are:  sinusitis (10 percent disabling) and sleep apnea (0 percent disabling). 

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities. 

The examination report must include a complete rationale for all opinions and conclusions expressed. 

3.  Then readjudicate the claim for a TDIU, in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


